Case 1:19-cv-01310-LJV-HBS Document 17 Filed 06/23/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

METROPOLITAN LIFE INSURANCE
COMPANY,

 

Plaintiff,
19-CV-1310
V. DECISION & ORDER

DEBORAH BELL; RYANELLE T.
FUQUA; GINA G. BELL; and THOMAS T.
EDWARDS FUNERAL HOME, INC.,

Defendants.

 

On September 25, 2019, the plaintiff commenced this interpleader action related
to a dispute over life insurance benefits. Docket Item 1. On January 29, 2020, this
Court referred this case to United States Magistrate Judge Hugh B. Scott for all
proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 11.

On January 30, 2020, the plaintiff moved for interpleader deposit and for
attorneys’ fees and costs. Docket Item 1. After the time to respond to the motion
passed and none of the defendants responded, Judge Scott issued a Report and
Recommendation (“R&R”) finding that the plaintiffs motion should be granted. Docket
Item 16. More specifically, Judge Scott recommended that this Court order the plaintiff
to “deposit with the Clerk of the Court a sum certain consisting of $59,081.99, plus
accrued interest to be documented upon deposit, minus $4,480 in costs and fees.” /d.
at 7. “Upon deposit,” Judge Scott explained, the plaintiff should “be dismissed from the

case with prejudice,” allowing the case to continue with the interpleader defendants. /d.
Case 1:19-cv-01310-LJV-HBS Document 17 Filed 06/23/20 Page 2 of 3

at 6-7. The parties did not object to the R&R, and the time to da'so now has expired.
See 28 U.S.C. § 636(b)(14); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations of
a magistrate judge, 28 U.S.C. § 636(b){1); Fed. R. Civ. P. 72(b)(3). The court must
review de novo those portions of a magistrate judge’s recommendation to which:a party
objects. 28 U.S.C. § 636(6)(1), Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636
nor Federal Rule of Civil Procedure’72 requires a.district court to review the
recommendation of a magistrate judge to. which-no objections aré raised. See Thomas
v. Arn, 474.U.S. 140, 149-50 (1985).

Although not required to do so in light of the above, this Court nevertheless has
reviewed Judge Scott's R&R as well as the submission to him. Based on that review
and the absence of any objections, the Court accepts.and. adopts Judge Scott's
recommendation to grant the plaintiff's motion.

For the reasons stated above dnd in the R&R, the plaintiff's motion for
intetpleader deposit and for attorneys’ fees and costs, Docket Item 12, is GRANTED.

The plaintiff is DISMISSED from this case. The case is referred back to Judge Scott for
Case 1:19-cv-01310-LJV-HBS Document 17 Filed 06/23/20 Page 3 of 3

further proceedings consistent with the referral order of January 29, 2020, Docket

Item 11.

SO ORDERED.

Dated: june WK, 2020

Buffalo, New York

 
 
    

vrs

LAWRENCE Y VILARDO |
UNITED STAFES DISTRICT JUDGE

  
